UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2079



BEATRICE DOWNS,

                                                Plaintiff - Appellant,

          versus


HENRICO    COUNTY;     FEDERAL      BUREAU      OF
INVESTIGATION,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:06-cv-00631-REP)


Submitted:   March 29, 2007                  Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beatrice Downs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Beatrice    Downs   appeals    the   district   court’s   order

dismissing her civil complaint because it lacks a basis in law or

fact.   We have reviewed the record and find no reversible error.

Accordingly, we deny her motion to expedite her appeal, her motion

to test the contents of her medication, and affirm for the reasons

stated by the district court. Downs v. Henrico County, No 3:06-cv-

00631-REP (E.D. Va. Oct. 3, 2006).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                 - 2 -